Strengthening the European Neighbourhood Policy - Situation in Georgia (debate)
The next item is a joint discussion on:
the report by Raimon Obiols i Germà and Charles Tannock, on behalf of the Committee on Foreign Affairs, on strengthening the European Neighbourhood Policy; and
the Council and Commission statements on the situation in Georgia.
Rapporteur. - (ES) Madam President, I inherited the role of co-rapporteur of this report from our colleague Mr Beglitis, who is now a Member of the Greek Parliament, and I did so with a degree of trepidation, but I must now say that I am very satisfied with the result achieved. First, because of the good working relationship with my co-rapporteur Mr Tannock, and also because I have had the opportunity to work with a group of extremely competent assistants and officials, and finally because a high level of consensus was reached in the drafting of the report.
It has also been possible to accept most of the amendments, which were likewise submitted in a spirit of agreement, and I feel the outcome has been satisfactory.
The report supports the Commission document of December 2006 on the assessment and future development of the European Neighbourhood Policy and, having regard to the consensus reached, we can currently say that Parliament and the Commission share the same vision, the idea that the European continent and the Mediterranean are interdependent realities which cannot be viewed in isolation, and that the neighbourhood policy offers new channels for relations and for cooperation with societies facing common challenges and problems, as well as major opportunities for joint progress.
The report points up a number of aspects which can make the European Neighbourhood Policy as strong and as ambitious as possible. I shall quickly go through five of them:
First, the principle of a broad policy schema in a framework of differentiation, a principle of differentiation, so that the European Neighbourhood Policy is viewed not as a standardised, mechanical routine, but as the means by which the European Union can organise relations with its neighbours while being flexible enough to respond successfully to different situations.
Secondly, the idea of a balance between the countries of the East and the countries of the South. We must not prioritise one side over the other, but must have a fully balanced approach at all times.
Thirdly, the idea of strengthening, using the neighbourhood policy, the structure of the Euro-Mediterranean policy, the aspect on which I worked most closely in this report. This does not mean superimposing policies, establishing an over-elaborate, over-complicated framework, but creating synergies so that the European Neighbourhood Policy can mean the strengthening of the general structure of the partnership policy or the Euro-Mediterranean association.
Fourthly, the idea of moving from cooperation towards integration in all areas where it may be possible to do so. This would mean that in the coming years, those sectors which are prepared for it would share policy areas to help develop rapprochements and synergies in key sectors such as energy, transport networks, intercultural dialogue, the environment or education.
And finally, involvement on the part not only of government policy or parliamentary institutions but also, as far as is possible, of many other active sectors in involved civil societies, the more the merrier.
To that end the European Neighbourhood Policy should also tackle the basic issue of communication and visibility. I would say, the history of the overall policy of Europe in relation to its neighbours.
Finally, I would like to note that at the moment it faces its first challenge of visibility, of history, with the proposal for a Mediterranean Union made by Mr Sarkozy. Yesterday we heard the French President speak, and I think he introduced some very positive nuances in that he noted that his proposal for a Mediterranean Union excludes no one, first of all, secondly it must be added to the acquis of the Euro-Mediterranean policy and, thirdly, it must try to go beyond it.
I could not agree more with this idea of trying to simplify the general political and institutional framework of the European Neighbourhood policy, in particular with regard to the Mediterranean area.
rapporteur. - Madam President, I too would like to join in thanking both Mr Beglitis, who is now a Greek MP in his national Parliament, and his successor Mr Obiols i Germà for excellent cross-party cooperation and eventual consensus as co-rapporteurs of this key report.
It is self-evident that everybody needs good neighbours. In an uncertain and ever-changing world, the EU needs to develop good and enhanced relationships with countries on its periphery that are based on security, stability and mutual benefit to all. So far the European Neighbourhood Policy (ENP) is proving to be a valuable tool in this process, in creating a ring of friends aimed at improved trade, travel and political cooperation, particularly against terrorism and people trafficking. But, of course, of utmost importance are the shared values and in particular reinforcing democracy, the rule of law and human rights as our main priority.
ENP policy was conceived somewhat hastily, I have to say to the Commission. Some would argue that a blanket arrangement for all southern Euromed and Eastern European countries and the South Caucasus neighbouring countries cannot be an enduring foreign policy idea for the European Union. Nevertheless, our report fully accepts that for the foreseeable future this unitary policy is here to stay and Parliament will engage with it as it is.
Nevertheless, clearly Moldova is not the same as Morocco. Countries in the southern dimension are not European and therefore have no real prospects of EU membership. In the East, which is my side of the report, however, there are at least two countries in my view - Ukraine and Moldova - that are allowed to accede under Article 49 of the Maastricht Treaty, as they are undeniably European in nature.
Certainly, matters in terms of visa facilitation, readmission and, post-Ukraine's WTO accession - which we hope will happen next year - a deep EU free trade agreement, these are all progressing well with a country such as Ukraine, and I hope these will be extended to Moldova and eventually to other South Caucasus countries in due course.
In my view the eventual ENP aim to the East must be visa-free travel.
The ENP will help generally to consolidate these countries' wishes to anchor themselves firmly within EU institutions. In Moldova's case, the ENP may prove to be a significant boost to the resolution of the Transnistria frozen conflicts. Nevertheless, these Eastern European ENP countries need to know for sure, by the EU Council and Commission, that membership is ultimately available to them and that the ENP is not just a delaying tactic to frustrate these countries' membership ambitions.
The report also recognises the suffering of the people of Belarus and the bravery of the country's democratic forces. We need to be ready, as and when the Lukashenko regime crumbles, to welcome Belarus back into the ENP and grant it, too, a European perspective.
The report proposes the development of a joint parliamentary assembly for the European Parliament and Eastern ENP countries, provisionally dubbed 'EURO-NEST'. It draws on the success of similar structures, such as the Euromed Parliamentary Assembly, which is already up and running and basically is the southern dimension of parliamentary cooperation for the ENP, as well as the Barcelona Process, and the more famous ACP Assembly. I am personally convinced that EURO-NEST would strengthen democratic institutions in Eastern ENP countries. It would hasten an end to the isolation of Belarus and enable, for instance, Azerbaijani and Armenian parliamentarians to discuss the potentially explosive Nagorno-Karabakh frozen conflict, where a war could once again break out, given the amount of petrodollars flowing into the Azerbaijani Government's treasuries and the rhetoric on both sides of the divide.
The EU has become far too dependent as well on Russian energy resources, so we all agree that we must develop alternative sources. That is why our report, when it went through the Committee on Foreign Affairs, proposed the idea of bringing Kazakhstan potentially one day as a possibility into the ENP. However, now, I am afraid to say, this is sadly no longer supported by the major political groups, so it may well be taken out of the report tomorrow at the vote. We would have had access through this process to Kazakhstan's vast natural resources, while the EU would help further reforms in this vast - geographically speaking - secular country of strategic importance. If it is indeed pulled closer one day to Russia and China, which I am sure is the intent of those two powers, we will be ruing the day that we took such a precipitous decision to keep Kazakhstan at arm's length.
President-in-Office of the Council. - (PT) Mr President, Commissioner, whom I would particularly like to applaud for dedicating so much of your time, work, effort and enthusiasm to developing and implementing the European Neighbourhood Policy. I acknowledge all that commitment, work and effort and must applaud you for it.
Ladies and gentlemen, the European Neighbourhood Policy, to which from now on I will refer simply as ENP, is an essential policy for the EU.
The ENP is a fundamental element of the architecture of the Union's relations with the ring of states surrounding it. Stability, security and development are interconnected processes. Relations between the Union and its neighbours must be strengthened, both to the East and to the South, so that the ENP provides a global, single, inclusive, balanced and coherent policy framework. Despite the specific nature and individuality of each country and each society, common interests and challenges exist that must be faced together.
The fact that we are strengthening the ENP is first of all evidence of the merits of this policy. We are concerned only with strengthening and deepening policies that have been successful. We all acknowledge, however, that we must continue to reinforce and strengthen the ENP. Since the Commission presented its proposals at the end of last year, Member States have reached a broad consensus on the need to strengthen the ENP and the measures required to do so. In this context, on the Council's behalf I would like to thank the two rapporteurs, Mr Tannock and Mr Obiols i Germà, for their excellent and exhaustive report.
Parliament's opinions are particularly important and valuable, especially for implementing the strengthened European Neighbourhood Policy, and will be taken into account as we go forward. As you know, the German Presidency presented an interim report on strengthening the ENP that was endorsed by the Council and by the European Council last June. The June Council also adopted conclusions reiterating the main principles of the ENP. Firstly, the ENP consolidates a strategy based on partnership and cooperation. Our objective is to help our neighbours to modernise and to reform. For this purpose and to ensure that the strengthened ENP is effective, it must be followed by all the member countries as part of a privileged partnership with a view to achieving the necessary reforms. The imposition from Brussels of a calendar of reforms is certainly not the best way to obtain results, which is why we have listened to what the partner countries want from the strengthened ENP.
Secondly, it is a global, single, inclusive, balanced and coherent policy framework. The Member States agree that the offer of intensified relations applies to all partner countries, while maintaining an overall balance between the East and the South.
Thirdly, the aspects of differentiation set out according to the performance and assistance per measure continue to be essential in the EU's relations with neighbouring states. The ENP's policy framework obviously needs to remain sufficiently flexible to take into account the needs of each partner and the extent to which they effectively and visibly make and are prepared to make progress on the reform track. EU support should therefore be tailored even more to the needs of partners and their priorities as set out in the ENP action plans.
Finally, the European Neighbourhood Policy remains distinct from the process of enlargement and does not prejudge any possible future developments in partner countries' relationships with the EU. Participation in the ENP in itself makes it possible to bolster national transformation processes in the interests of our partners' citizens, independently of an EU accession perspective. We must therefore be cautious and not amalgamate two things which are different.
Article 49 of the Treaty on European Union provides that any European State which respects the principles of the rule of law, freedom, democracy, respect for human rights and fundamental freedoms may apply to become a member of the Union. Any application for accession will be examined in accordance with the provisions of the Treaty.
I would now like to refer to the strengthening of the ENP. As you know, one of the key aspects of the strengthened ENP is to make best use of the Union's financial weight. The increase in funding for partners under the new European Neighbourhood and Partnership Instrument is already a sign of the Union's enhanced commitment. To encourage reforms even further, a governance facility has been created based on objective and transparent allocation criteria. Funding will be allocated via this facility for the first time this autumn. Work is also progressing on the establishment of the ENP investment facility, which is intended to improve the impact of the Union's budgetary contributions and to help to mobilise major donor resources. This new mechanism will be fully compatible with existing financial instruments, particularly the Euro-Mediterranean investment and partnership facility.
In order to further encourage and support regulatory and administrative reform and institution-building, we aim to open up Community agencies and programmes to ENP countries through a gradual approach. Some progress has already been made in this area. The Commission is negotiating the necessary protocols on the general principles for participation in these new Community programmes with the first group of ENP partners. Israel, Morocco and the Ukraine are likely to be the first countries to benefit from this measure.
I would like to conclude with some remarks on what we consider to be the key elements of the strengthened ENP. First and foremost, one of its essential components is increased economic integration, which must be achieved in particular by the gradual adoption of comprehensive free trade agreements. The opening of negotiations on such agreements, however, must be preceded by the accession of partner countries to the WTO.
It is also essential to facilitate mobility for certain categories of people between the partner countries and the EU. As a clear and tangible sign of the Union's openness to its neighbours and in line with its common approach on visa facilitation, we concluded visa facilitation and readmission agreements with Ukraine and Moldova. We will also discuss visa facilitation for certain groups of people from Eastern Europe so that they can participate in ENP-related events, building on equivalent measures that have been applied for groups of citizens from the Euro-Med countries since 2003.
Finally, I would like to refer to the commitment we recently assumed in relation to the Black Sea and countries in that region. The Black Sea Synergy initiative aims to strengthen cooperation among the countries of the region and deepen the EU's relations with it at all levels. In general terms, the European Neighbourhood Policy is in the interests of both the Union and the partner countries. It is now time to make it a more attractive, effective and credible policy that guarantees security and prosperity for all.
Member of the Commission. - (DE) Mr President, ladies and gentlemen, I regard the European Neighbourhood Policy, the intensification of which we are discussing today, as a key strategic policy, and I would like to record my sincere thanks to the two rapporteurs for their report, a truly important document which will also serve to fill our sails for the next leg of the ENP voyage.
We want to use this neighbourhood policy, of course, to project our stability and to encourage reforms. In view of the international challenges confronting Europe, the success of this policy is also vital not only to our prosperity but also to the prosperity, stability and security of both ourselves and our neighbours. That is the basic idea.
I also thank you for the key elements that were developed in the report. It is a differentiated policy, a policy that must have a coherent political framework. It is a policy which is also designed to generate synergy within a regional structure - Black Sea Synergy in one area and the Euro-Mediterranean Partnership in the other. It is a policy based on recognition of the need to support particular sectors. Implementing and further intensifying the neighbourhood policy is thus an absolute priority. I am therefore grateful for the support of Parliament, which is essential.
The results of the major European Neighbourhood Policy Conference on 3 September also show that our partners and our Member States are now fully in agreement with this prioritisation. The conference was a real success, because it brought all of our ENP partners and all the Member States together for the first time, along with representatives of the various authorities and of civil society. A clear consensus emerged on the substantive priorities of the neighbourhood policy, from economic integration to greater mobility, and from energy policy to political cooperation.
Parliament can play an especially prominent and important role in the realm of political cooperation, and of course you are also a catalyst for the development of democracy, for human rights and for reforms leading towards the establishment of the rule of law, to which we naturally attach the utmost importance here, and which serve as a compass of this neighbourhood policy. The neighbourhood policy is already yielding definite results too. One need only consider how much we have intensified our cooperation with Ukraine in the ENP framework since the Orange Revolution. The fact that Ukraine has now held free and fair elections for the second time undoubtedly constitutes a success. I hope that the political decision-makers in Kiev will now maintain the momentum of recent weeks.
We shall continue to work with you on the implementation of major reforms too, with the aid of the substantial ENP Action Plan. Negotiations are progressing on an enhanced agreement, which, as you are aware, is intended to bring Ukraine as close as possible to the European Union.
We shall also continue, of course, to support Ukraine's accession to the WTO so that we can establish a comprehensive free-trade area, and we have already - as you know - concluded a visa-facilitation agreement with Ukraine and hope that the same can be done soon with the Republic of Moldova, each of these agreements being accompanied by an agreement on readmission.
Morocco is another enthusiastic beneficiary of this neighbourhood policy, and is using it astutely as an engine of modernisation, which is precisely what we wanted to happen. We have very clearly commended Morocco's progress on the basis of its detailed internal reform programme, and the new aviation agreement and Morocco's close energy cooperation with the EU, for example, are good models of fruitful cooperation.
Only last week I was in Rabat for talks, at which I also initiated further progress on the joint reflection process we began in July with a view to meeting Morocco's request for advanced status in the ENP framework. I am confident that in the second half of next year we shall be able to present appropriate proposals on a new and advanced form of association.
The neighbourhood policy, then, is working, but we must go further, of course, in our efforts to make it even better, even more effective and even more comprehensive. Last December the Commission published recommendations on ways of strengthening the ENP, which our President-in-Office of the Council has already presented. I believe we have taken some very important steps. For example, our eastern partners lacked a regional dimension, but now we have launched this Black Sea Synergy programme as a tailor-made process for the East. It gives the East what the South has long possessed in the form of the Euro-Mediterranean Partnership, and the first meeting in the Black Sea Synergy framework will take place in 2008.
We have also made progress towards opening Community programmes and agencies to our neighbours. This year we shall also be awarding the first allocations from the new Governance Facility, through which we are demonstrating that we can and will offer more to those partners that display genuine reforming zeal.
In addition, before the year is out we shall have established the Neighbourhood Investment Facility. Its purpose is to help mobilise funds for the neighbourhood policy over and above our normal budget, primarily to make it possible to fund the large-scale projects in areas such as energy and transport.
I do believe we can claim some successes, but we now need your continued support and that of the Member States to enable us to make further improvements and take further steps. I am thinking mainly of closer economic integration and of more intensive free trade with our partners. Their integration into the EU internal market is, of course, a very powerful reform lever. For this reason we must also gradually open our market, even to what we call sensitive agricultural goods and services, in which our partners have certain competitive advantages. This means that we must also ask ourselves whether we are prepared to do that.
The second thing I am thinking of is further visa-facilitation measures, which are urgently required to facilitate contacts between people in different countries. These measures can often be taken within the existing rules, provided there is enough political will to use the available scope, and we must continue to develop the political dimension of the neighbourhood policy. This relates to the frozen conflicts we see in the partner countries on our eastern borders, conflicts that seriously impede our neighbours' progress towards reform and, in some cases, threaten our own security.
For this reason the neighbourhood policy must help to create the right climate for the resolution of conflicts such as the one in the southern Caucasus.
In the Mediterranean region, I shall naturally continue to press for progress in the Middle East, especially in the Quartet framework, and I very much hope that the meeting in Annapolis and the subsequent donors' conference in Paris will materialise so that further genuine progress can be made in the Middle East.
We are also prepared to help the parties to the conflict in the Western Sahara in their quest for a long-term solution. In the coming period our neighbourhood policy will be sharply focused on practical implementation. We must all pull together in order to maintain and intensify the dynamics of reform that have developed among our partners.
Next month the Commission will adopt another communication on the neighbourhood policy, in which we shall outline the steps which the EU needs to take in order to deliver further tangible results in 2008, in other words our own contribution. In April we shall then present the country-by-country progress reports, in which we shall analyse where our neighbours can further improve the implementation of the action plans.
At the beginning of December some fundamental questions will have to be asked, such as whether the Commission is fully aware of the various capacities and goals of individual neighbouring countries. As I have said, however, we can make a good deal of progress on the basis of this differentiated approach.
It seems to me that importance also attaches to the concept of ownership and the local potential for putting the ownership principle into practice, as well as to even greater involvement of civil society, an area in which we could still do far more.
I must not omit to add a few words on the events in Georgia, which we have been discussing together. I merely want to add that we are very concerned about the latest developments in Georgia. We regret the excessive use of force on the part of the Georgian state security forces in breaking up demonstrations and closing down independent television stations.
I believe we need an independent inquiry into these incidents. We also remain concerned about the continuing state of emergency and the restrictions on the freedom of the media, for curtailing constitutional rights and closing down media operators are draconian measures which are inconsistent with those democratic values that underlie our bilateral relations with Georgia and that Georgia has pledged itself to uphold. We therefore expect these measures to be lifted without delay.
I welcome, on the other hand, the decision taken by President Saakashvili to hold presidential elections and a referendum on the date for parliamentary elections, thereby meeting the main demands of the opposition. I hope this will help to ease tension, and I appeal to all involved to keep political disputes within the bounds of the normal democratic process and to return from the streets to the negotiating table. We need the right conditions for a fair and transparent electoral process.
I just wanted to add that. Do forgive me for taking longer than usual, but since I bear particular responsibility on the basis of the precept that politics is about people, you will understand that these matters are particularly close to my heart.
Draftsman of the opinion of the Committee on Regional Development. - Mr President, the Committee on Regional Development views a strengthened European Neighbourhood Policy as a key tool first and foremost to bring our neighbours closer to the European system of values. An efficient and open ENP can provide multiple incentives for boosting economic, legal and social reforms in countries bordering the EU. True, the ENP is not to be seen as a direct route to EU membership. Therefore, the conditionality principle in the EU approach should provide workable mechanisms to encourage necessarily economic and democratic changes in our partner countries, in accordance with their own willingness and progress.
The ENP can only function as a two-way street. On a political level, I think the ENP would provide us with a wonderful opportunity to deepen regular political dialogue with countries which are willing to align their foreign policy positions with those of the EU, countries like Ukraine, Moldova, Georgia, Armenia and others.
The Committee on Regional Development stresses the crucial importance of cross-border and interregional cooperation programmes in implementing the ENP. These programmes should include economic and environmental as well as social and cultural aspects.
I would like to stress another principle: ENP should not be limited to cooperation between governments and institutions. It has to involve civil society and especially stimulate grass-root exchanges between citizens, NGOs and local authorities. Therefore, it is important to facilitate efficiently visa requirements for local border traffic and for specific population groups. We also call on the Commission to develop guidelines for local and regional authorities on their specific role in implementing the ENP action plans to develop the ENP further.
Finally, in the Regional Development Committee's opinion, the ENP should also include cooperation in preventing and dealing jointly with natural disasters. We encourage the Member States to include this aspect in the cross-border cooperation programmes.
Draftsman of the opinion of the Committee on Civil Liberties, Justice and Home Affairs. - Mr President, in these times of globalisation and insecurity about the future, our neighbours need clear signs from the European Union. They need to hear that we consider them as partners. They need to know that we support them in their transition towards democracy and a better life. Therefore I welcome the Commission proposal for strengthening the ENP by offering our partners new incentives for reforms.
As draftsman of the opinion for the Committee on Civil Liberties, Justice and Home Affairs, I want to insist on the importance of the ENP as a means of enforcing an area of freedom, security and justice that goes beyond our borders. We cannot afford to leave our neighbours dealing alone with security issues, organised crime and illegal migration. In today's world, each of these phenomena has a global impact and these challenges are our challenges. The ENP is ultimately a win-win policy. Building an area of freedom, security and justice is in our mutual interest for the EU and for our neighbours, for the sake of all our people.
I am being told that the Presidency of the Council had not been informed that the debate was a joint debate on the European Neighbourhood Policy and the situation in Georgia.
We shall therefore give Mr Lobo Antunes the opportunity to deal with the latter topic now, with the change of speaker.
President-in-Office of the Council. - (PT) I really did not understand why this debate should cover both neighbourhood policy and Georgia. We do not have much time, which is why I would like to say very quickly that on 18 November last, as you know, the Presidency issued a declaration expressing its deep concern at recent events in Georgia, and called for dialogue between the parties and a search for solutions to the current crisis that did not violate democratic principles and fundamental rights, namely freedom of expression. We would also like to stress that it is essential for the Government of Georgia to restore confidence in the legitimacy of its actions and to do its utmost to ensure respect for the principles of democracy.
From our point of view the current situation remains a cause for concern, but we very much welcome the Georgian Parliament's announcement that the state of emergency will be lifted on 16 November next, the day after tomorrow. We hope that this will actually come to fruition rather than simply remaining an announcement.
This is an important step towards restoring democratic normality in Georgia, since presidential elections have been announced for the near future and all the democratic conditions necessary for those elections to take place must naturally be guaranteed. We are also pleased that dialogue has been established between the authorities and the opposition.
I can inform you that the Council is working with Georgia in exerting political and diplomatic pressure to ensure a rapid return to normality. Our Special Representative for the region is active and is currently in Georgia. I can also inform you that the situation in Georgia will be on the agenda of the next General Affairs and External Relations Council. Some three weeks ago I personally chaired an Association Council between the European Union and Georgia, when I was able to highlight the economic progress the country was making and to refer with some hope to the democratic developments that we considered to be positive.
We sincerely hope that what is currently happening in Georgia is not a backward step, since that would naturally be highly detrimental to the positive aspects of the development of both the political and the economic situation that we thought were encouraging. I assume that the Georgian people and the Georgian authorities are aware of that. A backward step is neither possible nor acceptable.
on behalf of the PPE-DE Group. - (PL) Mr President, Commissioner, Minister, I would like to refer to one aspect of the excellent report prepared by our colleagues Mr Tannock and Mr Raimon Obiols i Germà. This is the idea of the EURO-NEST Parliamentary Assembly.
The main purpose of EURO-NEST, as proposed in the report, is to put into practice the idea of creating a circle of friends of the EU on the parliamentary level and making them friends among themselves. This is to supplement the policy of neighbourliness pursued by the executive bodies of the EU. EURO-NEST would be a parliamentary forum for dialogue, the exchange of experiences and multilateral cooperation. It is not just a matter of strengthening contacts between the European Parliament and the national parliaments of Ukraine, Moldova, Azerbaijan, Armenia and Georgia, as well as with representatives of democratic forces in Belarus. For us, the most important issue is that our neighbours should have dialogue and cooperation among themselves, that they should get to know each other better, develop trust in each other and benefit from the best examples of democracy, free speech and respect for human rights.
The concept of EURO-NEST was supported by the majority of the members of the Committee on Foreign Affairs and the Committee on Civil Liberties, Justice and Home Affairs. I would hope that it will also gain the support of all of Parliament. I would like to address my colleagues from the Liberal Group, who submitted amendment number 5, which proposed replacing EURO-NEST with the existing organisation PABSEC. I would like to say that PABSEC, the Parliamentary Association on Black Sea Economic Cooperation, fulfils a completely different function. First and foremost there is no role within that organisation for the European Parliament. Thank you to my colleagues from the Socialist Group for their understanding. The compromise formula, replacing amendment number 11 and emphasising the need for better intergovernmental cooperation, will make it possible to delineate this form of cooperation in the proper way.
I am convinced that EURO-NEST will provide an additional impetus to strengthening partnership with our eastern neighbours and will complement relations with regard to our southern neighbours as part of the Barcelona process. It will be a signal that, in the European Parliament, we treat our neighbours seriously, and proof that we are strengthening ties with our eastern neighbours, irrespective of party divisions.
on behalf of the PSE Group. - (PL) Mr President, in the report under consideration there are some important statements and they come at a good time. The situation in the countries to which the report relates (I am speaking mostly about the eastern area) is a very dynamic one, bringing, as can be expected, many new experiences. It is very good that European institutions - the Commission, the Council and the European Parliament - are speaking with a common voice, a voice that reflects the function for which the institutions were created, and for these introductory statements I would like to thank the Commissioner and the Minister. I would also like to thank the rapporteurs.
The Socialist Group in the European Parliament supports the development of a European Neighbourhood Policy, a strengthened European Neighbourhood Policy, provided that it is prudent and effective. During work on this report we avoided many unnecessary disputes. We avoided a rather unwise discussion on whether neighbourliness with the East is more important, or neighbourliness with the South. That would be like asking a child 'who do you love more, your Mummy or your Daddy?' We avoided any unnecessary debate on whether or not a European Neighbourhood Policy takes the place of a policy aimed at EU enlargement. These, too, are unreal dilemmas, but these matters received clarification.
A European Neighbourhood Policy can be effective if it is carried out jointly. 'Jointly' means that it is carried out by the European Union as well as by interested countries. It cannot be the same towards all countries, because these countries have different degrees of democracy and are interested in implementing this policy in different ways. How delicate a matter this is you have seen for yourselves, in observing what took place recently in Georgia, which has just been the subject of discussion. Satisfaction because of another democratic election in Ukraine has been clouded by the fact that these were the second elections in two years in that country. One could say a mixed satisfaction. As far as the East is concerned, our policy relates to an area that is constantly troubled by intrigue organised by the Russian Federation, whether this is obvious or hidden.
Finally, as the Minister said, this policy can only be successful if it is accompanied by resources, political will, effective action and an absence of naivety, especially if the creation of new institutions is involved.
on behalf of the ALDE Group. - (FI) Mr President, neighbourhood policy is one of the priorities of the EU's foreign policy. The European Neighbourhood Policy is part of a wider aim to promote peace, stability and economic prosperity. The implementation of the ENP also demands much from the EU, as the strategic goals of the 27 Member States have to be able to be compatible. It is important to avoid east-west confrontation, although, obviously, the Member States of the EU have different priorities when it comes to cooperation.
Cooperation is needed in all directions. As all the EU Member States are involved as well as 16 partner countries, it is also understandable that people should have strong misgivings in the development of this policy as to how the different partner countries can be included in the collaboration. The ENP policy's strength, however, lies in the fact that it provides the EU with more resources to aid the partner countries than would be the case if each country were approached separately and from totally different angles. The ENP's comprehensive approach also ensures that EU policy does not depend on the regional and national predilections of each country to hold the presidency.
My group offers its unambiguous support for the development of the ENP and the priority areas highlighted by the Commission, which are economic integration, the mobility of people, energy (to which we would definitely like to add climate change), and financial and technical assistance.
(Applause)
on behalf of the UEN Group. - (PL) Mr President, the European Neighbourhood Policy gained more impetus at the same time as the last enlargement of the EU. It now helps to encourage neighbouring regions to move towards the European value system. It is the sine qua non for realising objectives that are in both sides' interests, that is, a guarantee of security and stability and the promotion of values such as respect for human rights and full democracy.
At the same time, within the framework of the European Neighbourhood Policy it is worth emphasising the particular significance and identity of countries such as, for example, Ukraine. This country should have a special status within the group of countries included in the ENP and should be given priority treatment, first and foremost because of its role in Europe's cultural heritage and its historical ties with neighbouring countries. Granting Ukraine privileged status is also particularly important because this country has a pivotal role to play in ensuring energy stability and security for the whole European Union.
The issue of Ukraine and opening the way for its full membership of the EU should therefore be considered on an individual basis, taking into consideration that it is Ukraine that is the EU's principal partner in the east European neighbourhood.
on behalf of the Verts/ALE Group. - (FR) Mr President, I should like to say, firstly, that I am sorry this is a joint debate because the crisis in Georgia ought to have been the subject of a debate in its own right. Last weekend, the President of this House sent me to Georgia. I have just returned and I should have liked to deliver a report on events there and the various meetings I had. Two minutes - sadly - will not be long enough for me to do that.
Before talking about Georgia, however, I should like to welcome the latest arrival among the European Neighbourhood Policy countries, namely Mauritania - a country which I recently visited as head of our election observation mission there.
What is clear today is that the serious crisis in Georgia has certainly put our European Neighbourhood Policy to the test. Can this neighbourhood policy be really useful? It is now legitimate to ask that question in the light of the situation in Georgia.
What I can tell you, colleagues, is that, four years on from the non-violent Rose Revolution, the communities in Georgia are truly shocked by the violence of which we saw something on our television screens: the violence directed against Georgia's people and the violence used to close down Imedi TV. They are shocked because they do not understand what is going on.
I am therefore grateful to the Commission for calling on the Georgian authorities to instigate an inquiry - an independent and transparent investigation - because people want to know exactly what happened and how it happened.
We visited the country and, of course, we heard two versions of events: the opposition version and the authorities' version. Both are admissible. It is very clear that two versions exist, but people are calling for genuine transparency. Obviously we must remember not only, as our colleague reminded us, that Georgia is vulnerable - and we do know that - but also that Georgia has to compromise with a 'big brother' constantly lying in wait to catch it out.
When the Georgian authorities draw our attention to Russia's omnipresence, we need to consider the sort of things that happen. We had an example with our visa facilitation arrangement with Russia, benefiting people from Abkhazia and South Ossetia who hold Russian passports, even though these areas are part of Georgian territory, and thus placing Georgia in an awkward position.
None of this is news to you, Commissioner. What we must demand today - in addition, obviously, to lifting of the state of emergency - is the immediate restoration of freedom of expression and media freedom and of course, most importantly, an assurance that there will be free and transparent elections. Georgia today is capable of organising such elections. It demonstrated that just last year when it held transparent, democratic local elections in full accordance with international standards. It is now time - and I am addressing the Council here, for I believe it has been somewhat harsh with the Georgian authorities - for us, with our European Neighbourhood Policy, to demonstrate that we can be useful. We need to show the people of Georgia that there is some point to the ENP. The European Union must not let them down. That is the message we should convey very strongly to the Georgian authorities.
on behalf of the GUE/NGL Group. - (ES) Mr President, Commissioner, Minister, first I would like to thank Mr Tannock and Mr Obiols for presenting the report and, without further ado, to inform you that my group is critical of the evolution and approach taken in the neighbourhood policy.
We are critical because in 2004, when establishing a neighbourhood policy based essentially on promotion of human rights, specialised technical advice, a better balance in terms of trade and people in migratory flows, we clearly saw possibilities opening up; however there is no doubt that since the approval of the financial instrument it would appear that the impression we give is that what we are basically interested in is establishing free-trade areas, free-trade agreements and cast-iron control over migratory flows, while leaving to one side any reference to the promotion of human rights and the requirement to respect them.
There are two clear examples towards the west and the south, namely the conflict in the Sahara, to which Mrs Ferrero-Waldner has referred, and the conflict with Israel or, to put it another way, the responsibility of Morocco and the State of Israel for two conflicts: the occupied territories of the Western Sahara and the Palestinian conflict.
I sincerely believe that in those areas the neighbourhood policy would have to be much more demanding of those two States in order for them to assume responsibility once and for all for conflicts which in the one case has been going on for almost a hundred years, and in the other has been in existence for forty or fifty years without having been resolved.
We therefore believe that from that point of view we would have liked the European Union to take a much more rigorous position when establishing the neighbourhood policy.
on behalf of the IND/DEM Group. - Mr President, this report clearly demonstrates how the Europhile political elite in this place are completely out of touch with reality and the wishes of their constituents.
The report asks for the processing of visas to be urgently improved so that travel from some non-EU states can be made easier and less burdensome. This is not what most Londoners want. They do not want to make it easier for people to come to Britain: they want to make it harder. They want to be more selective of the people we invite to our country, not to extend the current open-door policy.
The report anticipates Ukrainian entry to the EU. Ukraine has a population of 46 million and, as EU citizens, they would all have the right to enter Britain. The majority of my constituents do not want millions more people given the right of entry to Britain. They do not want any more indiscriminate immigration from Eastern Europe. We already have enough immigrants driving around London without tax and insurance; we have enough criminals, drug dealers, fraudsters, people traffickers and sex slaves.
Another crackpot idea in this report is the call for a EU Neighbourhood Parliamentary Assembly - another talking shop of politicians, out of touch with reality, dreaming up more ways of wasting taxpayers' money. These politicians would, of course, need to be handsomely rewarded for their efforts.
It should surprise no one that one of the authors of this report is a member of the British Conservative Party, a party that pretends to be Eurosceptic at home, but is enthusiastically Europhile here. No wonder that in London Mr Tannock is known as the Member for Eastern Europe.
I totally oppose these policies; they damage the interests of my constituents. That is why I will be re-elected in London in 2009, and Mr Tannock may not be.
Mr President, recital C of the report says that the European Neighbourhood Policy 'should remain distinct from the process of enlargement, whereas participation in the ENP does not preclude, for the eastern neighbours which are clearly identifiable as European countries, any perspective of EU membership in the long term'. For some reason that rule seems not to apply to Turkey. Here we have precisely the opposite situation. Turkey is clearly identifiable as a non-European country, is not part of the European Neighbourhood Policy, but it does aspire to membership of the EU.
It has never really been clear why Turkey was not included in the ENP. The Commission said at the outset that as an applicant country Turkey's inclusion was not appropriate. That is odd, because in other cases the point is specifically made that the Neighbourhood Policy and the enlargement process must remain distinct from one another. For Turkey clearly a sui generis rule applies.
All this, I fear, has to do with ideological obfuscation. Even assuming total commitment to negotiations on Turkish accession, we ought to have included Turkey in the European Neighbourhood Policy, if only for reasons of prudence. If the negotiations had to be suspended, as they should have been long ago, Turkey could then have been absorbed directly into an existing structure. It did not happen, and things will only be more difficult as a result in future.
(PL) Mr President, after today's vote I found out - perhaps it was only I who found this out - that the Identity, Tradition and Sovereignty Group ceased to exist at the time that the President of the Parliament announced this information. However, I note that, according to the list of debates, this Group does still exist, so I am not at all sure who made the mistake: was it Mr McMillan-Scott when he announced that the Group had ceased to exist, or the person who writes these lists?
Mr Siwiec, the electronic mechanism has still not been updated, but Mr Claeys has not already spoken on behalf of a group which ceased to exist a couple of hours ago, rather he spoke as a Non-Attached Member.
(DE) Mr President, Commissioner, Mr President-in-Office, ladies and gentlemen, I am indeed astonished at the words of Mr Batten, who comes from the cosmopolitan United Kingdom and yet is spreading narrow-minded and xenophobic propaganda here with his false allegations. That has nothing to do with the proud tradition of his great country.
The neighbourhood policy has surely become the European Union's main instrument of foreign policy now that we are entering more of a consolidation phase following the accession of twelve countries altogether. For this reason it is important that the instrument of the ENP is used in an appropriate and concentrated manner, and indeed this is clearly being done in some respects.
The neighbourhood policy also gives us a solid instrument for active involvement in matters relating to the conflict in the Middle East, as Commissioner Ferrero-Waldner indicated. I do believe the emergence of solutions in Georgia so soon after the outbreaks of tension, and the fact that fresh elections are to be held, are partly connected with the effects of the European perspective and the neighbourhood policy, and show that we are on the right track here. The policy gives us the means to look after our interests, to forge links, to serve the interests of our partners and to foster the development of human rights and democracy.
When we discuss Belarus in this context, Commissioner, I find it interesting how we are managing to find a suitable way to link the instruments for human rights and democracy in a situation in which the neighbourhood instrument cannot yet have the same impact. That is an important exercise, which we must repeat in the coming year.
We have here an eastern neighbourhood policy and a southern neighbourhood policy. Both are equally important, but the method need not always be the same, because the eastern neighbourhood policy also has this dimension of the European perspective, which means that there can be different starting points and, to a certain extent, different prospects too. A policy that has to do with association agreements, with partnership and cooperation agreements and with the objectives of getting a country such as Ukraine into the WTO and then creating a free-trade area - with steps towards that kind of development - seems to me to be a very important instrument of progress.
This is a policy of joint responsibility. It is not a matter of the Central European Member States alone looking eastward and the Southern Europeans looking southward; the whole European Community is responsible for both parts. For this reason, I have to say that I cannot accept proposals such as that for a Mediterranean Union. I would very much like to see people in Spain and France concerning themselves with Ukraine, and Swedes and Germans taking the same interest in Morocco. That, and not a new division of the European Union, must be our policy.
(Applause)
(NL) Mr President, first may I wholeheartedly, on behalf of my Group, echo the appeal which Elmar Brok addressed to us all just now. It shows how important the neighbourhood policy is to the European Union's external activities. We welcome the plans to strengthen the ENP, but this does not mean that the ENP is the finished article. The EU must keep looking for ways of making the policy more effective.
Differentiation - as others have said too - is the key to making the neighbourhood policy a success. The ENP applies to a huge area, from Morocco to Ukraine. Europe's influence is not the same in all these countries, and Europe is not equally attractive to all of them. Within the context of the ENP, the EU must offer its partner countries the cooperation agreement that best meets its expectations. This is a given which we think should be reflected in the Commission's priorities.
Georgia's European aspirations are different from those of Azerbaijan. Tunisia is less important to the EU than Ukraine and Lebanon does not have the same weight as Morocco. Hence the need to consider each country individually.
We must concentrate on those countries where the ENP's key objective of bringing neighbouring countries closer to Europe appears the most achievable.
The report also talks about the ENP countries' eastern neighbours. We think it is a good idea, as part of the recently adopted Central Asia Strategy, to work for solid ties with the countries in question. In so doing, the European Union could certainly draw on experience from its neighbourhood policy.
We do not, however, endorse the idea of giving countries outside the region the status of ENP countries. We would do better to focus on a coherent approach to Central Asia rather than dragging certain countries into the ENP.
Lastly, stronger parliamentary cooperation with the ENP countries to the east is only useful if it is accompanied by multilateral cooperation by the region's governments. If a parliamentary assembly were to be set up, there would also have to be a ministerial assembly, as in other regions where we have created parliamentary assemblies of this kind. In our view there could only be a parliament of this kind if the Council and Commission also created an intergovernmental counterpart.
(FR) Mr President, as rapporteur on the South Caucasus, I should like to use the opportunity of this report by Mr Tannock and Mr Obiols i Germà - whom I congratulate, by the way, on their work - to tell you my impressions of the situation in Georgia, based on a visit I made there on 5 November, at the height of the demonstrations.
I found it a very complex situation. The major reforms that had been undertaken were, on the one hand, impressive, particularly in relation to the economy and to combating corruption; on the other hand, the difficult social climate has to be borne in mind, with very high unemployment and a third of the population living below the poverty line.
The most striking thing is the very tense, indeed aggressive, political climate, with the opposition levelling extremely grave accusations at the President, then engaging in public retractions that simply raise more questions. The Government responds with repeated accusations of foreign - i.e. Russian - interference, and produces video footage in support of its claims. The events of 7 November - the declaration of the state of emergency, the violent police crackdown on demonstrators and the closure of the television station - underscored the extremely worrying nature of the situation. Obviously actions like this do not sit well in the traditional European framework of values rooted in the rule of law and fundamental rights; and they need to be explained.
We must hope that the presidential election scheduled for 5 January will allow democratic debate to return to the fore. It will be up to the Georgian people to decide what is rumour and what is fact, and whether to focus on their disappointments or on the challenges ahead. It will be up to us, however, to encourage them and to assist in the organisation of genuinely democratic, properly conducted elections, in accordance with international standards. The issue at stake is the credibility and stability of democracy in Georgia.
(LV) Ladies and gentlemen, after the Rose Revolution, Georgia demonstrated its wish to subscribe to European values. It expected our understanding and sensitivity. Unfortunately, we have totally ignored this wish. Last year I called for CIS peace-keeping forces to be replaced by international peace-keepers. I suggested a review of the legality of issuing Russian passports in Abkhazia and South Ossetia, which alters the national make-up of Georgian citizens. I proposed that the Commission and the Council should adopt the same visa facilitation for Georgia that is currently granted in Russia. However, these calls for more active involvement in resolving Georgia's problems fell on deaf ears. This disregard has done much to encourage the current situation. The path of democratisation and reform often means internal political crises, especially in this situation, where they are provided by a large neighbouring state. The European Union must listen to Georgia and must demonstrate its solidarity through deeds as well as words. Thank you.
(DE) Mr President, the official aim of the European neighbourhood policy is to create, and I quote, 'a ring of stable, friendly states' around the EU. A very large amount of money is being spent on it - EUR 12 billion for the period from 2007 to 2013. For what purposes? There has been much talk of human rights, but it is all about asserting the interests of the EU. For example, there is talk of establishing a free-trade area. For whose benefit, I ask.
There is a lot about protecting borders and controlling migration. Specifically, the report says, if I may quote parts of it, that Parliament 'stresses the need to improve the capacity of ENP countries to manage migration flows, effectively combat illegal migration, ... to intensify their cooperation in the fight against ... terrorism (and) supports the neighbours' involvement in the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (Frontex) and the European Police Office (Europol)'. These are things that we do not support, and so, as my colleague Willy Meyer-Pleite has said, our group will not be voting for the report.
(NL) Mr President, the Commission's commitment to the state of Israel under the European Neighbourhood Policy is a matter close to my heart. Only yesterday the Commission demonstrated it here in the person of its eminent spokesman Dr Andreas Eldina.
Keep it up, Commissioner. I know I have the backing of our co-rapporteur, Mr Tannock, and of the chairwoman of our Israel delegation, Mrs Hybášková.
I have one burning question to ask. What specific new possibilities does the Commissioner envisage for strengthening the European Neighbourhood Policy in regard to Israel, certainly in view of the highly developed political and economic status of the Jewish state? In short, is it not altogether appropriate to differentiate here within the European Neighbourhood Policy? I think it is. Indeed!
(ES) Mr President, it is very important for our neighbours to be a circle of prosperous, stable, peaceful countries where power is based on democratic models and where there is full respect for basic rights.
This idea must be a basic premise for the European Neighbourhood Policy, a policy which should encourage and help our neighbours to undertake the reforms necessary to make the values I referred to above effective.
The issue of political, economic and social reforms is, for me, an essential part of the report which we will approve tomorrow.
A second thought is that the neighbourhood policy must have regard to each country's specific characteristics. Differences must not be drawn on the basis of the continent to which the country belongs. Neighbours are just that: neighbours. That is the important point. The fact that some of them are also European may have consequences in terms of potential accession to the Union, but not for the purposes of neighbourhood policy. That is a more general assertion with which I agree, because it would be a mistake for us to discriminate against one group of countries in favour of another.
There cannot be a first-tier neighbourhood policy and another, second-tier, neighbourhood policy. Neighbours on the southern shore of the Mediterranean have noted with some apprehension that the enlargement to twenty-seven may lead to a degree of exclusion by the enlarged Union; a neighbourhood policy which prioritises Eastern Europe or the Caucasus may well fuel that fear.
The southern Mediterranean countries have very ancient links to the Union. They are crucial to us in key fields such as security, immigration and energy. Many of our Member States have, as we know, extremely close historic, political, human, cultural and economic links with them.
This, then, is the second major point in my speech. We should not differentiate between Europeans and non-Europeans in the neighbourhood policy. The policy must, as Mr Brok has just said, be one of shared responsibility.
In view of the above, Mr President, I do not share the doubts expressed in numbered paragraph two of the report about the meaningfulness of the ENP's geographic scope. Moreover, I would not have split the report into two sections, one on European neighbours and the other on Mediterranean neighbours. A single document would have been better.
To close, my congratulations to Mr Tannock and Mr Obiols.
(DE) Mr President, the question is whether developments in Georgia show that the neighbourhood policy has failed. I believe that is not the case. They show that there may still be a need to raise the profile of the neighbourhood policy, for much of what has happened there was foreseeable. The fact is that the successes and the credit side of the Rose Revolution in Georgia have been tarnished in recent months and years by a good few authoritarian decisions which have encroached on the powers of the judiciary.
Compounded by the social situation, this has resulted in the recent unrest, and I hope we are now strong enough to ensure, together with President Saakashvili, that a dialogue is initiated and that transparent and free elections are conducted with genuine freedom of expression, resulting in truly democratic choices.
A second reason why the neighbourhood policy needs to be strengthened is undoubtedly this whole discussion regarding further enlargement. Our intention is now to discuss enlargement to the south-east, to negotiate with the countries of south-eastern Europe and Turkey and to bring the process to a conclusion. This is not the time to anticipate subsequent rounds of enlargement, but rather to strengthen relations with our neighbours, and some of those neighbouring countries, in so far as they are situated in Europe, will have the chance to join the European Union at a later date, though some will not. This strong link, however, must exist.
The third reason has already been mentioned. I believe that such abstruse ideas, if you will pardon the expression, as a Mediterranean Union that would draw a line right across the European Union, a Mediterranean Union in which, as President Sarkozy suggested yesterday to the Conference of Presidents, the other Member States of the EU could have observer status, should and must be prevented, to which end we must have a common neighbourhood policy and work together to strengthen relations.
It is legitimate to envisage an EU-Black Sea community and an EU-Mediterranean community, but it will always be the task of the European Union as a whole to maintain and strengthen relations with these neighbours, a task which also involves supporting the efforts of the Commission.
(HU) Mr President, the Union's objective is to create an area of prosperity, stability and security with its neighbours. There have already been some serious and solid results in this area, but there have been serious failures too. There has not been any real progress in the area of frozen conflicts, and we do not see any ideas for solving the Transnistrian, Abkhazian, Palestinian or Western Saharan crises.
The countries of the neighbourhood policy do not constitute a whole, either geographically, culturally, economically or politically. This is why a differentiated, country-specific approach is needed - it is not certain that what is good for Jordan will be good for Ukraine.
Political and budgetary balance needs to be created as soon as possible between the eastern and southern dimensions of the neighbourhood policy. However, this must lead to reinforcement of the eastern dimension, since it is an obvious consequence of the fact that the European Union was recently enlarged, with the accession of new Member States. We have had many promises from the Commission about this, but we are waiting for the Commission to keep them. Thank you.
(PL) Mr President, for the European Neighbourhood Policy to be effective, it must be constantly monitored and adapted to the geopolitical situation. Only in this way will it be able effectively to implement the tasks required of it by the EU.
The European Neighbourhood Policy still faces considerable challenges. These challenges consist not only in providing effective assistance for the creation of interstate or economic cooperation. Today it is also of vital importance to have an answer to the question of how we can help to remedy the situation in those countries where freedom is under threat. I am thinking particularly of Russia and Belarus.
The European Neighbourhood Policy must be a tool to exert influence on the authorities of those countries where political freedom and democracy are no more than a show, where journalists from independent media lose their lives in unexplained circumstances, and where opposition is systematically and often brutally removed from public life. Countries that act in this way must be made aware that such practices will be exposed and roundly condemned by the European Union.
(HU) Thank you, Mr President. The last three years have proved that the European Neighbourhood Policy is a very important instrument for ever closer cooperation with the states concerned and for increasing the stability and security of our Community. The neighbourhood policy also puts us under an obligation, mainly if the fragile system constructed up to now in one of the countries concerned is at risk.
I would like to draw your attention to the situation in Georgia, where the democracy, constitutionality and vigorous economic development that have been built jointly are threatened. The mass demonstrations and riots have made the situation uncertain. I am convinced that the subversive intentions of Russian superpower policy lie behind the situation that has developed.
The greatest attention must be paid to strengthening the system of democratic institutions. After the declaration of a state of emergency, or excessive action by the armed forces against demonstrators, bringing the presidential elections forward was the right step in this direction.
Georgia, led by Saakashvili, is a committed partner to the EU, and despite numerous problems it is showing significant progress in the areas of reform and economic growth. The EU, that is, the Commission, the Council and Parliament, in cooperation with the OSCE, have taken an interest in resolving this tension using peaceful means. We must give all our support to this.
The EU is a 'soft power', in other words the method of persuasion through involvement was proved by the Georgian situation, when President Saakashvili drove the intensified process back into the pool of democracy. I feel it is particularly important to have a systematic review of the effectiveness of the neighbourhood policy in the mirror of the Georgian events. Georgian power is being put to the test. In any event, dialogue with the divided opposition, which cannot be excluded from this process, is inevitable. Despite our support, Tbilisi must prove how strong the country's democratic system is in the January elections.
(ES) Mr President, as special envoy of the Spanish Presidency of the OSCE I have had the opportunity to visit one of the most conflict-torn of our neighbourhood areas: the Caucasus; the best thing that could happen with all the 'frozen' conflicts is, given what is going on in Georgia, for them to remain 'frozen', because we have achieved no clear improvement in any of them; indeed, the events in Georgia, which have been admirably described, demonstrate how difficult the road to full democracy is.
Today the Caucasus is the front line of the new cold war, the localised cold war. Upon arrival in Tbilisi, one is greeted by a huge image of President Bush and, upon arrival at the border with Ossetia, by a huge image of President Putin, symbolising the new confrontation which we thought we had overcome.
What has happened has happened, but it is now our responsibility to use the neighbourhood policy to help ensure that the elections in January are free and fair. It will be difficult. It is difficult to go within a few months from a state of emergency where demonstrations are violently repressed, where the media are closed down with brute force, to an atmosphere of freedom which enables a free, democratic election to be held; it is difficult to imagine that we can go from a situation in which the Ombudsman is beaten in the city streets by the police to a situation in which people can freely choose their president. But such are the facts of the matter.
We, the European Parliament, must be heavily involved and must participate in overseeing the elections with the OSCE through the observers we must send, because the area concerned is the one where most progress towards democracy is at stake in one of the most conflict-torn areas in our neighbourhood.
(FI) Mr President, I too want to thank the authors of this report for the excellent job they have done. I would like to point out how important the role is of local and regional authorities and civil society in the implementation of the European Neighbourhood Policy.
When we want to promote European values in the neighbouring countries, of crucial importance are cultural and student exchanges and successful practical projects jointly realised. The Committee on Regional Development is also reminded of the excellent experiences of the partnership principle in cohesion policy. These should also be used to advantage when the ENP is being implemented.
A genuine sense of rapprochement will also be achieved if the impediments regarding border traffic are relaxed and the movement of students, researchers, artists, journalists, entrepreneurs and others is facilitated.
(PL) Mr President, in speaking of the European Neighbourhood Policy we must remember, first of all, to support those governments that respect basic freedoms and human rights, and to encourage those rights in countries where they are not respected. This is of fundamental importance for the stability of the European continent.
The list of countries included in the ENP is a long one. I would like to draw your attention to two countries, Ukraine and Belarus, which may be included in the ENP.
Ukraine must be a priority for us, and current negotiations with that country should lead to the conclusion of an association agreement and then make it possible for that country to become a member of the EU. Such a policy should provide us with an insurance policy against Russia's developing ambitions and yet another attempt to make Ukraine a vassal state.
Finally, Belarus - the Commission's initiative to invite Belarus as an observer to the ENP conference would seem to be premature. We should bear in mind that this country is still under the dictatorship of Lukashenko, breaching human rights and the rights of ethnic minorities. The EU would do better to provide more effective support for the people and the opposition within Belarus. A reduction in the cost of visas for Belarussians, and particularly for students, could be a positive signal in this direction, and the Commission should introduce this without delay.
Mr President, I should like first of all to congratulate the Commission on having collaborated on such a unique concept as the ENP. Now finally we have a clear distinction between the enlargement instrument and the ENP.
Europe is in a very peaceful process. So far it is extremely successful. The ENP represents a necessary amount of creative thinking which will guard and protect peace and stability for our kids. Energy security, immigration and counter-terrorism are all core issues. The more clear, precise and analytical and the less political that we are, the better we are equipped to face these threats. Allow me, then, to use this particular context and to ask about the legal basis.
Some action plans will expire soon. Specifically I point to the EU-Israel action plan, which is due to expire in April 2008. The German Presidency created the reflection group. Its main task is to come up with clear working action for the future. In between, Madam Commissioner, your work, our work, is very positively reflected in Israel itself.
The Council and Commission received a non-paper reflecting on the simple fact that Israel wishes to enhance our bilateral relations, to have the EU and Israel meeting annually, to have regular high-level cooperation. Madam Commissioner, my question is how the Commission will reflect on the Israeli non-paper and especially how will the Commission work on a new action plan? How will our new action plan or enhanced action plan reflect our concerns - counter-terrorism, the fight against extremism, xenophobia, energy security and of course human rights issues, as well as international issues, the Geneva Conventions? How will all this be reflected and how we will answer the reflection group and the German Presidency?
Mr President, I am also very concerned about the crisis in Georgia and I have to admit that I am negatively surprised. Recent developments are very unfortunate and regrettable for all those who are in favour of the democratic development of Georgia. The reports of organisations such as Amnesty International and Human Rights Watch and the Georgian Ombudsman's report are very disturbing.
Given the situation in the country at present, I welcome the statement by the Speaker of the Georgian Parliament that the state of emergency will be lifted on Friday and that within two days from today normal life will hopefully return to the Georgian citizens. The situation, in my opinion, undermines the reputation of the Government and also of Mr Saakashvili, who rose to power with peaceful protests in 2003, and that cast him as the most democratic leader in the Caucasus.
The fact that President Saakashvili has already called presidential elections on 5 January 2008 is a positive step that has already helped to ease the tensions in the country. But the Government has to hold a democratic and free election in accordance with international standards in order to show to the world that the country is moving on. Therefore the Government must guarantee that the election campaign will ensure freedom of expression to all the candidates. I welcome the dialogue which is taking place between the authorities and the opposition; it is a progressive sign. I also expect and call upon all the parties involved to act with responsibility during the whole electoral campaign and to engage constructively in the challenge, which is free and safe democratic elections.
(PL) Mr President, it is vitally important that, in tandem with the neighbourhood policy, the doors of the European Union should remain open to our East European neighbours. Membership can be a long-term possibility, as it is dependent on the progress of reforms and on compliance with the Copenhagen criteria, but it has great symbolic and political significance. I know, based on the example of my own country, that the possibility of EU membership alone has the power to mobilise society to take the path of economic reforms and democratic change.
Today, in the European Parliament, we are sending a clear and positive signal to our eastern partners, and now we await their reaction, not only in political declarations, but also, most importantly, in practical economic and social measures. We expect them to go down the path of reform and democracy, to reform their justice systems and make them independent of political influences, to fight corruption and to create a positive environment for economic growth.
I am convinced that a democratic and wealthy Ukraine, Moldova and - let's hope - one day also Belarus would be good not just for the inhabitants of those countries, but also for the whole of the European Union.
(PL) Mr President, the neighbourhood policy is one of the mechanisms aimed at supporting the creation of an area around the EU where cooperation without conflict is possible, as well as avoiding the formation of a cultural and economic divide at the EU borders. I agree with the concerns expressed by the authors of the report that it would be a mistake to include the countries around the Mediterranean in this same policy. It would be much better to create an EU-Mediterranean partnership with its own proper mechanisms.
I believe that only those countries that have land frontiers with the European Union should be included in the neighbourhood policy. Participation in this policy should be a step to the country in question gaining EU membership, obviously only if this is something that the countries themselves and the EU want. In the future we will have to think about the creation of a separate EU-Asia policy for cooperation with countries in Asia that want to cooperate economically and politically with the European Union, for example, countries such as Georgia and Armenia. We have to separate our activities by region.
(LT) We are aware of the fact that the aim of the European Neighbourhood Policy is to create a secure circle of safety and stability around the European Union, to develop close relations with neighbouring countries as well as to enable these countries to implement democratic reforms, based on respect for human rights, the rule of law and economic and social development. My question would be this: what price are we prepared to pay to achieve these objectives?
Having considered past experience I would like to point out that adequate funds are essential for the development of the European Neighbourhood Policy. In my opinion, EUR 11 billion for a seven-year period for 16 countries is not very much. More efficient coordination of financial instruments and policies is an essential part of improving the funding of the European Neighbourhood Policy, and the evolving EU budget reform is an excellent opportunity to lay solid foundations for the much more efficient development of the European Neighbourhood Policy in the future. There is no way I could agree with Mr Pflüger, that it is just a case of squandering taxpayers' money.
The second point I would like to emphasise concerns relations among EU neighbour states. It is essential that they maintain good relations and support one another. No doubt they would be able to solve most of their problems by working together. In view of this the European Parliament should express its forthright support of EURO-NEST - the EU Neighbourhood-East Parliamentary Assembly - as well as show political determination and offer financial support for the implementation of this project. EURO-NEST would provide new momentum for more efficient implementation of the European Neighbourhood Policy while substantially increasing the parliamentary dimension of this policy, within which the European Parliament would be able to fulfil its honourable mission.
(PT) The European Union's role in the world is now absolutely vital if we are to achieve certain balances which are essential to the pursuit of global peace and justice. The logic of associating with some countries through bilateral agreements in particular must therefore not undermine the development of a multilateral approach that a global vision requires of us.
The undeniable influence of universal human rights and the guarantee of fundamental freedoms in the EU's relations with the world must underpin any dialogue with any partner in the world, especially in connection with the Mediterranean region.
Because of this region's geographic proximity to Europe, its age-old affinity, its cultural diversity and its constant political instability, the EU must act very firmly to ensure those fundamental principles. I therefore congratulate the rapporteurs for the importance they attach to this in their report on the European Neighbourhood Policy.
The proposal tabled by President Sarkozy, meanwhile, on the Mediterranean Union is completely out of context. Although it is extremely useful because it revitalises the debate on the Mediterranean, it proposes on the one hand to dismantle the current partnership while, on the other, it disowns the EU's fundamental principles regarding the supremacy of universal human rights and fundamental freedoms in particular, considering them to be secondary issues according to a case-by-case pragmatism that would foster a multi-speed relationship.
It is not our role to foster the slow-down our partners take refuge in, or to foster divisions. We must promote development and progress, especially in terms of rights, while always guaranteeing that we use our investments to provide opportunities for growth and economic development as a whole for the entire region.
Guaranteeing completion of the free trade area in the region in 2010, among all its peers, is therefore an achievable objective, but we must never abandon our respect for humanist and democratic values and rights.
(RO) I appreciate Mr. Tannock's report. We need neighbours that meet the European Union standards, no matter if and when they become members of the European Union.
For this reason, I believe the Neighbourhood Policy should become proactive, namely we should not only monitor the development of the situation, but also support the given countries in their efforts to meet the required standards.
Regarding the situation in Georgia, President Saakaşvili's decisions to organize early presidential elections, a referendum for establishing parliamentary elections and to lift the state of emergency are salutary.
All these actions will contribute to the restoration of a democratic climate favourable to resuming debates and negotiations for the viable settlement of the sensitive situation in Georgia.
I support the idea of the need to reinstate the mechanisms of the rule of law, freedom of expression and freedom of the media. I ask all the political forces in Georgia to cooperate in order to draw up a law regulating audio-visual activity, which would prevent situations like the recent one.
The party now governing is the one that, beginning with 2003, has initiated and supported a coherent system of reforms in key fields that, in their turn, have generated visible economic development, propelling Georgia towards a functional market economy and an authentic democracy.
Under the same government, the creation of mechanisms for more efficiently actually implementing the action plan with the European Union has been supported and the evolution towards a European direction has been intensified.
At the same time, Georgia has become a strategic partner in the neighbourhood policy, which is indispensable for solving the frozen conflicts in the region, a good mediator, an important partner within regional cooperation and a strategic ally in energy cooperation projects and transport.
The claims and attitude of the opposition should be taken into consideration, but evaluated in the context of the entire political and economic situation, both internally and in the region. I believe we should carefully watch what happens in the conflict areas in Georgia, as well as the attitude of the Russian Federation, especially in the context of the near deadline for making a decision on Kosovo's status.
(FR) Mr President, I intend to speak specifically about the Mediterranean region which, as the rapporteurs have reminded us - and I thank them for doing so - is very important to Europe in foreign-policy terms. It is my support for substantial European commitment in the Mediterranean region that prompts me to warn against the risks of diluting Europe's Mediterranean policy within its overall neighbourhood policy.
We do not want to see rivalry developing between eastern European countries and our southern neighbours. The ENP should bilaterally complement the multilateral Barcelona Process, which, I would remind you, has been the framework of reference for structuring relations in the Mediterranean region since 1995. That being so, neither the ENP nor any other project directed at the Mediterranean countries should be allowed to obscure or replace the Barcelona objectives, based on the three pillars of partnership in political, economic and social development, which are the only way of promoting effective regional integration.
I therefore need to highlight two points. First, we must maintain a balance in apportioning funding between the eastern European and the Mediterranean countries. Our ability to sustain a strong and ambitious European policy for the Mediterranean region depends on getting that balance right. Secondly, with regard to the projected Euro-Mediterranean Free Trade Area - the subject of my report to the House earlier this year - I would emphasise the importance of a coordinated and gradual approach, enabling the countries concerned to cope with the pace and intensity of an open trading system, while taking account of their own specificities and particularly the fragility of some sectors of their economy. Trade that serves the cause of development must remain our aim.
In conclusion, I should like to see these aspects addressed in the report because they are necessary to the definition of a clear Mediterranean policy based on a strategic long-term vision of development and stabilisation in this region.
- (EL) Mr President, let me congratulate the rapporteurs on their thorough examination of the topic. However, I must point out that if one of our basic aims is to create an area of peace, we must pay attention to the political future of the countries in question.
Let me cite Egypt as an example. Do any of us know what will happen in the post-Mubarak era? I fear not. Do we not realise that sooner or later Egypt will be taken over by the Muslim Brotherhood, a large Islamic extremist organisation? We must therefore understand that all our planning in the area will be undermined by such a situation.
I do not want to repeat here, yet again, the proposal I made last year in the previous debate on the report. I suggested the creation of a commonwealth among these countries in order to strengthen relations in the political neighbourhood.
Allow me to end by pointing out that the European political neighbourhood was promoted in tandem with the accession of the Ten, with the aim of mitigating the formation of new lines of division with neighbouring countries. For this reason, the European political neighbourhood must remain unified, geographically cohesive and balanced between its eastern and southern parts.
In addition, since the countries making up the European political neighbourhood display political, economic and even cultural differences, the principle of diversity is as ever crucially important, but it must not be used to widen the gaps between these countries.
Mr President, Commissioner Ferrero-Waldner was right at the beginning that the ENP should stimulate democratic reform. The Georgian Government has to fully restore the normal democratic process in the country and strictly abide by the principles of the rule of law in all its actions. In particular, we should express our concerns about the serious violations of the right to free expression and access to information. What is needed in this situation is resuming the political dialogue and finding a compromise in the interests of the people and democracy in the country.
I am particularly alarmed by the violence exerted by the police force against peaceful demonstrators. The events of these last days show failure on the part of the government to bear criticism. The excuse of the alleged plot of a coup d'état, implying some Russian influence, is highly controversial to say the least. Moreover, it is clear that any successful opposition challenger, whom at this moment we do not see on the political scene, is highly unlikely to be pro-Russian.
We welcome President Saakashvili's decision to call early presidential elections. Today's news that the state of emergency will be lifted is also a positive sign. From now on, we expect that all the necessary conditions for free and fair elections will be met. One of these conditions is the freedom of expression, and this means that all media that have been forcibly closed down during the recent developments, like Imedi TV, and Kafkasya TV, should resume their normal activities. We should be very clear on that.
I believe that President Saakashvili will be bold enough to reverse the negative trends established over the last weeks. After his election he started a good reform policy in Georgia, which has to be supported. I also firmly believe that the democratic development of the country should be closely monitored and supported by the European Parliament.
President-in-Office of the Council. - (PT) Mr President, Commissioner, ladies and gentlemen, because of the time I will be very brief, though that is in my favour since I will be present at question time. This has been a long and intense debate, which I think has covered every essential aspect of the neighbourhood policy.
I also believe that broad consensus has been reached on fundamental issues such as the need for the neighbourhood policy to be a comprehensive and inclusive policy geared towards the North but also towards the East and the South. It must also take the specific characteristics of the countries to which it is addressed into account. We must of course take our partners' specific characteristics and needs into account, just as we must also use the necessary instruments in line with those needs and specific characteristics. The European Neighbourhood Policy has a single objective which is valid for all the partners, which is to establish a partnership leading them towards economic and social progress and towards strengthening the rule of law and their democracies.
I have to say, however, that in this and other forums I sometimes hear the reflection or indeed suggestion and advice that we should possibly increase the resources and possibly increase the instruments. These are generous ideas that I understand, but we must also be aware that increasing the instruments or increasing the funding, i.e. the resources, very often simply does not work because our partner countries' absorption capacity is limited. We would obviously like to see an increase in resources too, but the truth is, as I have said, that our partners' absorption capacity is very often limited, so giving them more financial resources will not make the programmes more effective or the results quicker or more visible.
I believe the Commission has made the right choice of areas in which partnerships should be established with the countries which are in these associations with us. The Commission acts in a broad variety of areas, including administrative capacity building, reinforcement of the judicial system and the provision of support for civil society organisations and for education and training - a whole gamut of areas are covered by this neighbourhood policy. As I have said, the single and most important objective is obviously for these partners to be able to experience a development which is also in the European Union's interests.
The Council will naturally continue to monitor closely the proposals the Commission submits for its approval in connection with the European Neighbourhood Policy, and is naturally also always prepared to discuss and debate ideas, suggestions and proposals with this Parliament.
Member of the Commission. - Mr President, I will also try to be as brief as I can. I will just say that I think it was a very fruitful debate and I wish again to thank the two rapporteurs. It was really clear that a great number of Members wanted to speak in this very important discussion.
I shall make just a few points in response to some questions. Firstly, it is true that Mauritania is now a partner country in the Euromed process, but it is not a Neighbourhood Policy country. I just wanted to make this clarification; the funds for Mauritania will still come under the ACP heading.
On my second point, I wish to be very clear. There was criticism from some Members that human rights, democracy and the rule of law were not our major objectives. On the contrary. If you look at any of the action plans, one of the major parts is always a basis for developing as much as possible human rights, democracy and the rule of law. But, of course, it takes time and we are working particularly with those countries on the question of the judiciary and the justice system, which is, of course, a basis for making differences on the ground.
Then one of the Members of the Independence/Democracy Group said that he did not want to have more migration. I want to tell him that visa facilitation always goes hand-in-hand with readmission agreements, so we are trying to combat illegal immigration, but we also want to try to facilitate people-to-people contact and sometimes apply some ideas for legal immigration, which is also necessary for many of our countries because of the ageing population.
Fourthly, on frozen conflicts, of course the Neighbourhood Policy alone cannot solve all frozen conflicts. For that, we also have special representatives of Mr Solana, the Secretary-General of the Council. But with the Neighbourhood Policy we are trying to create the best enabling environment for that. And that is highly important: in Israel and Palestine, when we speak about the Maghreb and when we speak about the countries of Eastern Europe.
There was another question with regard to Israel's special status. I can tell you, as I told the Foreign Minister, Tzipi Livni, when we met her in Lisbon, that we have a special reflection group. The reflection group is working. The ideas on the table are very ambitious, particularly from the Israeli side. But, we have to see that it fits into the overall coherent framework approach of the Neighbourhood Policy. But within that we can certainly do a lot. And this is what we are reflecting on and discussing at the moment. I imagine that, next year, under the next Association Council, we will hopefully come up with proposals for that. So we have not forgotten it; we are working on it.
A last word on Georgia: many colleagues who have spoken on Georgia, including my friend Lydie Polfer, have said that the situation is very complex. We all know that, on the one hand, there are great tensions between the opposition and the government, but, on the other hand, there might be also other tendencies there. I therefore think it is highly important that President Saakashvili has called for presidential elections. He has said that he will consult the population on the date for parliamentary elections. And I do hope that the reform aspect that we have really tried to promote will go on in the future, otherwise confidence in the Georgian Government will be very much damaged if the current crisis cannot be solved in a democratic way. But, of course, we will try to do everything to support Georgia.
My last point is on financing. Many have said that we need more funds. But you should know that the European Investment Fund or Investment Facility that is always mentioned is an opportunity to give more funds to those countries that need them with regard to infrastructure projects, energy, transport and so on. We have therefore said that what we have is maybe not sufficient. Therefore, let us have more.
The debate is closed.
I would like to remind you that the Raimon Obiols i Germà and Charles Tannock report will be put to the vote tomorrow morning, and that the texts submitted to close the debate on the Council and Commission statements will be put to the vote in Brussels on 29 November 2007.
Written Statements (Rule 142)
in writing. - As the Chair of the Moldova delegation, I want to thank Mr Tannock for pointing out that Moldova fully corresponds to the criteria necessary for a perspective of membership codified in the Maastricht Treaty's Article 49. Thanks also to his co-rapporteur Mr Obiols i Germà for this balanced and thorough report.
Moldova is not in the neighbourhood of Europe, it is geographically in Europe and should be entitled to join the EU once the three Copenhagen criteria are fulfilled.
Although the EU-Moldova Action Plan is far from being completed, we must ask what is the next step? More incentives are needed to motivate our partners in Europe to make painful reforms.
To achieve its aims, the financial and other resources of the ENP must be noticeably more generous. Full ESDP missions are needed to have a realistic chance of solving the frozen conflicts in Transnistria and the Caucasus. Presently there are no resources available to stage those missions.
Finally, it is hard to imagine policy which would fit both the countries of geographic Europe and the non-European Mediterranean countries. Clearly, the scope of the ENP needs to be rearranged in the future. Especially its eastern component needs better definition.
in writing. - (PT) I congratulate the rapporteurs on their excellent work. The resolution we approve will consolidate Parliament's vision in this area of neighbourhood policy, developing the lines we defined in January 2006.
For that very reason it is important to approve amendments 1 and 2, which I thank Mr Tannock for presenting. They reaffirm points we have already approved and that cannot be forgotten now, concerning our neighbourly relations on the South Atlantic border. It is important to recall once again the particular situation of island states neighbouring our outermost regions - the Canaries, Madeira and the Azores - with which we have historic links and special close ties. We must also therefore reiterate our request to the Commission to propose and to develop specific policies to expand the European Neighbourhood Policy as far as possible to our island neighbours in the Atlantic, close to the European continent, insofar as they highlight not only our geographic proximity but also our cultural and historic affinity and the common interest of mutual security.
Along the same lines, I would also like to take this opportunity to applaud the recent communication from the Commission to the Council and the European Parliament on the future of relations between the EU and the Republic of Cape Verde.